Citation Nr: 1421935	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-13 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for right kidney cancer.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975 and from December 1977 to June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.  At the hearing, he submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for prostate cancer and right kidney cancer, which he believes are related to chemical exposure, namely formaldehyde and benzene, as a Graves Registration Specialist and Printing and Binding Specialist during active military service.  

The evidence of record indicates that the Veteran's current prostate cancer and right kidney cancer may be related to service.  However, the evidence of record is insufficient to decide the claims.  VA examination is required under the duty to assist.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the cancer of the right kidney and/or the prostate are related to the Veteran's active service.

The examiner is advised that the Veteran has provided credible testimony regarding his in-service exposure to formaldehyde as a Graves Registration Specialist and benzene as a Printing and Binding Specialist.

In formulating an opinion, the examiner must address the medical literature in the claims file, namely that discussing the relationship between formaldehyde and benzene exposure and cancer.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

